DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/15/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/15/2022, with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered and are persuasive in view of Applicant’s amendments and arguments. The rejections have been withdrawn.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, 11, 13-19, 21-22, 24-25 and 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over Storck et al. (US 2018/0141120).
Regarding claims 1-2, Storck teaches a metallic article formed via an additive manufacturing process from a functionalized metallic feedstock (¶ 8). The functionalized metallic feedstock comprises a feedstock particle of a copper alloy which has been functionalized (¶ 28) (the copper alloy corresponds to the claimed second metal material). This functionalization is performed by modifying the surface of the feedstock particle by, e.g., embedding a functionalizing agent, plating a metal, or providing a dust-coating thereon (¶ 6). Storck teaches the functionalizing agent may include tantalum or vanadium or combinations thereof (¶ 30) (the functionalizing agent corresponds to the claimed first metal material). These metals have melting points of 3290 K (Ta) and 2183 K (V), which are greater than the melting point of copper (1356.6 K). Accordingly, the claimed M1-M2 system is Ta-Cu or V-Cu.
Storck teaches the feedstock particle has a diameter of 0.01 – 3500 µm (¶ 32), and the functionalizing agent is a coating with a thickness of 0.5 nm – 10 µm. For at least some values of the dimensions of the functionalized feedstock particle, the dimension of the functionalizing agent is larger than the dimension of the feedstock particle. These ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. One of ordinary skill in the art would expect these dimensions in the functionalized feedstock to also be present in the additively manufactured metallic article, absent objective evidence to the contrary, because Storck teaches the metallic article comprises the functionalizing agent dispersed throughout a matrix phase which is sourced from the feedstock material (see ¶ 29), suggesting the functionalizing agent does not form a solid solution with the metal of the feedstock material, but remains a distinct phase within the metallic article. Applicant’s specification implies that a scalloped build pattern occurs due to additive manufacturing (see Spec., ¶ 148). Because the metallic article of Storck is made from additive manufacturing, it is expected to have a three-dimensional scalloped build pattern, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 3, for some values of the dimensions of the feedstock particle, the scale of the functionalizing agent is at least two scales of magnitude greater than the diameter of the particle (e.g., 10 µm : 0.01 µm).
Regarding claims 5-6, Storck teaches the functionalizing agent can be a variety of materials, including oxides (¶ 33).
Regarding claims 7-9, Storck teaches the functionalizing agent may form a continuous network throughout the metallic article (¶ 45). Storck also teaches the feedstock material forms a matrix phase of the metallic article (¶ 29), which also implies a continuous network in the metallic article, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 31-33, Applicant’s specification implies that the claimed structures with respect to crystallographic texture orientation and dendrite layers occur due to additive manufacturing (see Spec., ¶ 148). Because the metallic article of Storck is made from additive manufacturing, it is expected to have a three-dimensional scalloped build pattern, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 11 and 15, Storck teaches a metallic article formed via an additive manufacturing process from a functionalized metallic feedstock (¶ 8). The functionalized metallic feedstock comprises a feedstock particle of a copper alloy which has been functionalized (¶ 28) (the copper alloy corresponds to the claimed second metal material). This functionalization is performed by modifying the surface of the feedstock particle by, e.g., embedding a functionalizing agent, plating a metal, or providing a dust-coating thereon (¶ 6). Storck teaches the functionalizing agent may include tantalum or vanadium or combinations thereof (¶ 30) (the functionalizing agent corresponds to the claimed first metal material). These metals have melting points of 3290 K (Ta) and 2183 K (V), which are greater than the melting point of copper (1356.6 K). Accordingly, the claimed M1-M2 system is Ta-Cu or V-Cu.
Storck teaches the feedstock particle has a diameter of 0.01 – 3500 µm (¶ 32), and the functionalizing agent is a coating with a thickness of 0.5 nm – 10 µm. These ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. One of ordinary skill in the art would expect these dimensions in the functionalized feedstock to also be present in the additively manufactured metallic article, absent objective evidence to the contrary, because Storck teaches the metallic article comprises the functionalizing agent dispersed throughout a matrix which is sourced from the feedstock material (see ¶ 29), suggesting the functionalizing agent does not form a solid solution with the metal of the feedstock material, but remains a distinct phase within the metallic article. Storck further teaches the functionalizing agent may form a continuous network throughout the metallic article (¶ 45). Storck also teaches the feedstock material forms a matrix phase of the metallic article (¶ 29), which also implies a continuous network in the metallic article, absent objective evidence to the contrary. See MPEP 2112. Applicant’s specification implies that a scalloped build pattern occurs due to additive manufacturing (see Spec., ¶ 148). Because the metallic article of Storck is made from additive manufacturing, it is expected to have a three-dimensional scalloped build pattern, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 13-14 and 19, Storck teaches the functionalizing agent can be a variety of materials, including oxides (¶ 33). Since Storck teaches the functionalizing agent may form a continuous network throughout the metallic article (¶ 45), this third phase constitutes a continuous network throughout the metallic article.
Regarding claims 16-17, Storck teaches the feedstock as a whole comprises about 0.02% - about 20% atomic the functionalizing agent (¶ 33-34). This corresponds to about 0.016% - about 16.7% mass for V-Cu and 0.057% - 41.6% mass for Nb-Cu, leading to a weight ratio of 0.00016 – 0.20 and 0.00057 – 0.71, respectively. This overlaps with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 18, there is inherently a change in composition going from the phase containing the feedstock material to the phase containing the functionalizing agent in the metallic article of Storck. Accordingly, a spatial gradient in weight ratio necessarily exists. See MPEP 2112.
Regarding claims 34-36, Applicant’s specification implies that the claimed structures with respect to crystallographic texture orientation and dendrite layers occur due to additive manufacturing (see Spec., ¶ 148). Because the metallic article of Storck is made from additive manufacturing, it is expected to have a three-dimensional scalloped build pattern, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 21, Storck teaches a metallic article formed via an additive manufacturing process from a functionalized metallic feedstock (¶ 8). The functionalized metallic feedstock comprises a feedstock particle of a copper alloy which has been functionalized (¶ 28) (the copper alloy corresponds to the claimed second metal). This functionalization is performed by modifying the surface of the feedstock particle by, e.g., embedding a functionalizing agent, plating a metal, or providing a dust-coating thereon (¶ 6). Storck teaches the functionalizing agent may include tantalum or vanadium or combinations thereof (¶ 30) (the functionalizing agent corresponds to the claimed first metal).
Storck teaches the feedstock particle has a diameter of 0.01 – 3500 µm (¶ 32), and the functionalizing agent is a coating with a thickness of 0.5 nm – 10 µm. For at least some values of the dimensions of the functionalized feedstock particle, the dimension of the functionalizing agent is larger than the dimension of the feedstock particle. These ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. One of ordinary skill in the art would expect these dimensions in the functionalized feedstock to also be present in the additively manufactured metallic article, absent objective evidence to the contrary, because Storck teaches the metallic article comprises the functionalizing agent dispersed throughout a matrix phase which is sourced from the feedstock material (see ¶ 29), suggesting the functionalizing agent does not form a solid solution with the metal of the feedstock material, but remains a distinct phase within the metallic article. See MPEP 2112. Applicant’s specification implies that a scalloped build pattern occurs due to additive manufacturing (see Spec., ¶ 148). Because the metallic article of Storck is made from additive manufacturing, it is expected to have a three-dimensional scalloped build pattern, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 22, for some values of the dimensions of the feedstock particle, the scale of the functionalizing agent is at least two scales of magnitude greater than the diameter of the particle (e.g., 10 µm : 0.01 µm).
Regarding claims 24-25, Storck teaches the functionalizing agent may form a continuous network throughout the metallic article (¶ 45). Storck also teaches the feedstock material forms a matrix of the metallic article (¶ 29), which also implies a continuous network in the metallic article, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 37-39, Applicant’s specification implies that the claimed structures with respect to crystallographic texture orientation and dendrite layers occur due to additive manufacturing (see Spec., ¶ 148). Because the metallic article of Storck is made from additive manufacturing, it is expected to have a three-dimensional scalloped build pattern, absent objective evidence to the contrary. See MPEP 2112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sungail et al. (US 2021/0016348) and Sungail et al. (US 2020/0078861) disclose Ta-Ti and Ta powder, respectively, for additive manufacturing. The powder may be a multiphase alloy including additional elements such as Au. However, Sungail does not teach or suggest dimensions of these phases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784